Exhibit 10.1 AGREEMENT This Agreement (this “Agreement”) is entered into on July 13, 2017 (the “Effective Date”), by and between Vince, LLC, a Delaware limited liability company, with a principal place of business at 500 fifth Avenue, 20th Floor, New York, NY 10110 (“Buyer”) and Rebecca Taylor, Inc., a New York corporation with a principal place of business at 307 W. 36th Street, New York, NY 10018 (“Supplier”). Buyer and Supplier are each referred to as a “Party” and collectively, the “Parties.” Introduction WHEREAS, Supplier intends to purchase certain VINCE-branded products from certain vendors and manufacturers of such goods located throughout the world; and WHEREAS, Buyer intends to purchase from Supplier all such VINCE-branded goods. NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants and agreements hereinafter set forth, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: ARTICLE 1 PURCHASE AND SALE OF VINCE GOODS 1.1License to Purchase Vince Goods.Subject to the terms and conditions of this Agreement, Buyer hereby licenses to Supplier the non-exclusive, limited right to purchase certain Vince-branded goods (the “Vince Goods”) from approved vendors and manufacturers identified by Buyer (each a “Vendor” and collectively, the “Vendors”) through a purchase order in substantially the same form as that attached as Exhibit A (a “Supplier Order”) at a price identified therein (the “Supplier Price”). The authority granted to Supplier under this Article 1.1 arises only pursuant to a corresponding purchase order from Buyer to purchase the relevant Vince Goods from Supplier in substantially the same form as that attached as Exhibit B hereto (a “Vince Order”) and at a price identified therein (the “Vince Price”). 1.2Unless otherwise notified by Buyer and subject to the terms and conditions of this Agreement, within three (3) business days after its receipt of a Vince Order, Supplier shall: (i) issue a Supplier Order to the Vendor identified in the applicable Vince Order for the specified Vince Goods, quantities, specifications and delivery schedules provided in the relevant Vince Order, except for the purchase price which shall be the Supplier Price; and (ii) apply for a letter of credit to such Vendor in the amount equal to the price of the Vince Goods specified in the Supplier Order (a “Letter of Credit”) and upon receipt of the same from the issuing bank, promptly furnish the Letter of Credit as well as any documents required thereunder; provided Supplier may reject any Vince Order should such Vince Order cause Supplier to exceed its availability under its credit facility or otherwise cause undue financial stress on Supplier as determined in Supplier’s sole discretion. 1.3Within two (2) business days after being notified by Vendor that the Vince Goods are ready to be delivered (a “Vendor Notice”), Supplier shall invoice Buyer in the amount specified in the Vince Order. Buyer shall pay such amount by wire transfer of immediately available funds to Supplier’s designated account within two (2) business days from the receipt of such invoice from Supplier or within such time as otherwise extended by Supplier in Supplier’s sole discretion (a “Timely Payment”). Immediately upon receipt of the applicable Timely Payment from Buyer, but in no event more than five (5) business days after the date of the Vendor Notice, regardless of any Payment Default, Supplier shall provide to Vendor all documentation required for Vendor to draw on the applicable Letter of Credit, at which time Supplier shall take full possession and title of the Vince Goods free and clear of all mortgages, liens, claims, charges, encumbrances, security interests or pledges of any kind or nature (“Liens”). Provided Buyer has made the Timely Payment on the relevant Vince Order, immediately upon taking possession and title of the Vince Goods, Supplier shall transfer title and possession to Buyer and Buyer shall take delivery from Supplier of the Vince Goods free and clear of all Liens (the “P&S”). The P&S shall be conducted in accordance with the process set out in Exhibit C hereto, as amended from time to time upon agreement by the Parties in writing. 1.4Buyer shall, at the request of Supplier, issue an irrevocable letter of authorization to Supplier in which Buyer shall acknowledge Supplier’s authority to purchase the Vince Goods and/or Supplier’s Right of Resale, as defined below, if any, in substantially the same form as that attached as Exhibit D hereto (each a “Letter of Authorization”). Letters of Authorization issued hereunder shall be set to expire on December 31, 2018 and shall be renewed for periods of one (1) year thereafter during the Term. Notwithstanding the foregoing, all Letters of Authorization issued hereunder shall expire automatically upon termination or expiration of this Agreement, except to the extent such expiration would interfere with Supplier’s Right of Resale, if any, in which case all relevant Authorization Letters shall remain in effect and/or be renewed by Buyer as necessary to ensure Supplier’s ability to fully exercise its Right of Resale. In no event will any Vince Order be accepted or a Supplier Order placed with a Vendor without a Letter of Authorization in place with an expiration date of at least sixty (60) days past the Supplier Order’s scheduled ship date. ARTICLE 2 PRICE AND PAYMENT 2 2.1The Vince Price shall be equal to one hundred and three and one half percent (103.5%) of the Supplier Price. 2.2All amounts due under this Agreement shall be in U.S. dollars. ARTICLE 3 TITLE, RISK OF LOSS AND INSURANCE 3 3.1Title and Risk of Loss. In no event shall title of the Vince Goods pass to Buyer until Buyer has made the related Timely Payment. Notwithstanding the timing of when title shall pass to Buyer, the risk of loss, flood, fire, theft or damage to the Vince Goods shall be borne solely by Buyer at all times and in no event shall Supplier be responsible to Buyer for any damages arising from any such loss. In the event Supplier exercises its Right of Resale, if any, the risk of 2 loss shall pass to Supplier upon the Vince Goods being removed by Supplier from the warehouse location of Buyer’s freight forwarder. 3.2Insurance. Buyer shall keep the Vince Goods fully insured, at the sole expense of Buyer, for the benefit of Supplier and Buyer with such insurance companies as shall be reasonably satisfactory to Buyer provided such policies of insurance include, without limitation, comprehensive general liability insurance, commercial property, property damage and product liability insurance (based on occurrence, not claims made) covering the sale and use of the Vince Goods in amounts not less than two million dollars ($2,000,000) per person per occurrence.Buyer (i) shall name Supplier as an additional insured and loss payee under the insurance policy that will provide coverage for the Vince Goods pursuant to the terms hereof, including pursuant to Article 3.1; and (ii) will provide Supplier within three (3) business days of the date of any request from Supplier with a certificate of insurance (A) evidencing that Supplier has been named an additional insured under such insurance policy and (B) indicating that no coverage shall be canceled or changed on less than thirty (30) days’ prior written notice to Supplier. 4 5ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SUPPLIER 6 To induce Buyer to enter into this Agreement, Supplier represents and warrants the following: 4 4.1Organization, Power and Standing.Supplier is a corporation duly organized, validly existing and in good standing under the laws of the State of New York and has all requisite corporate power and authority to (i) carry on its business as currently conducted and (ii) enter into this Agreement and perform its respective obligations hereunder. 4.2Validity and Enforceability. The execution, delivery and performance by the Supplier of this Agreement, and the consummation of the transactions contemplated hereby, have been duly authorized by all necessary corporate action of Supplier. This Agreement has been duly executed and delivered by Supplier and constitutes the valid and binding agreement of Supplier and is enforceable against it in accordance with its terms and subject to laws of general application relating to bankruptcy, insolvency, reorganization, moratorium or other similar laws affecting creditors’ rights generally and rules of law governing specific performance, injunctive relief or other equitable remedies. 4.3Required Consents.All consents, orders, authorizations, approvals, declarations or filings, including, without limitation, any consent, approval or authorization of or declaration or filing with any party, including any governmental authority, if any, required by Supplier for or in connection with the execution, delivery or performance of this Agreement, have been obtained as of the date hereof. 4.4No Conflict.The execution and delivery of this Agreement and the consummation of the transactions contemplated hereby will not (i) conflict with or result in (or with notice or lapse of time result in) a breach of or a default under, or violate any provision of, any applicable law, rule or regulation or any agreement, commitment, contract, instrument, order, decree, ruling 3 or injunction to which Supplier is bound; (ii) result in the imposition of any Lien on the Vince Goods before purchase by Buyer hereunder; and (iii) not conflict with Supplier’s organizational documents, including but not limited to its certificate of incorporation and/or bylaws ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BUYER To induce Supplier to enter into this Agreement, Buyer represents and warrants the following: 5 5.1Organization, Power and Standing.Buyer is a limited liability company duly organized, validly existing and in good standing under the laws of the State of Delaware and has all requisite power and authority to (i) carry on its business as currently conducted and (ii) enter into this Agreement and perform its obligations hereunder. 5.2Validity and Enforceability.The execution, delivery and performance by the Buyer of this Agreement, and the consummation of the transactions contemplated hereby, have been duly authorized by all necessary company action of Buyer.This Agreement has been duly executed and delivered by Buyer and constitutes the valid and binding agreement of Buyer and is enforceable against it in accordance with its terms and subject to laws of general application relating to bankruptcy, insolvency, reorganization, moratorium or other similar laws affecting creditors’ rights generally and rules of law governing specific performance, injunctive relief or other equitable remedies. 5.3Required Consents.All consents, orders, authorizations, approvals, declarations or filings, including, without limitation, any consent, approval or authorization of or declaration or filing with any party, including any governmental authority, if any, required by Buyer for or in connection with the execution, delivery or performance of this Agreement, have been obtained as of the date hereof. 5.4No Conflict.The execution and delivery of this Agreement and the consummation of the transactions contemplated hereby will not (i) conflict with or result in (or with notice or lapse of time result in) a breach of or a default under, or violate any provision of, any applicable law, rule or regulation or any agreement, commitment, contract, instrument, order, decree, ruling or injunction to which Buyer is bound; (ii) result in the imposition of any Lien on the Vince Goods before purchase by Buyer hereunder; and (iii) not conflict with Buyer’s organizational documents, including but not limited to its certificate of incorporation and/or bylaws 5.5Buyer will take all reasonable steps to ensure that the Vince Goods and their packaging will not at any time infringe on the intellectual property rights of any third party; 5.6Buyer takes and will at all times continue to take all reasonable measures to ensure that the Vendors selected comply with all applicable laws in the manufacture and delivery of the Vince Goods and that such Vendors do not and will not, at any time, employ slave labor or child labor, as they are defined in the country in which the manufacture takes place, and in no event use 4 or employ any labor younger than sixteen (16) years of age, forced labor or any other type of indentured labor in the manufacture of the Vince Goods; and 5.7Buyer takes and will continue to take all reasonable measures to ensure that the Vendors selected operate their business in an ethical fashion and that they keep themselves informed of and execute and adhere to Buyer’s code of ethical conduct, including, inter alia, not engaging in any bribery of government or other administrative officials and adhering to and abiding by the United States Foreign Corrupt Practices Act. ARTICLE 6 RIGHT OF RESALE IN THE EVENT OF PAYMENT DEFAULT 6 6.1Right of Resale. In the event Buyer fails to make the Timely Payment of any Vince Order hereunder (a “Payment Default”), then, subject to the terms and conditions of this Agreement, Supplier shall have the right to refuse to sell the Vince Goods to Buyer and shall have the right to sell the Vince Goods to any third party at the price, time and manner as Supplier, in its sole discretion, chooses (the “Right of Resale”). 6.2Resale IP License. Subject to the terms and conditions of this Agreement, Buyer hereby licenses to Supplier the limited and non-exclusive right to use the Intellectual Property only as necessary for Supplier to perform its Right of Resale, if any, (the “Resale IP License”) anywhere in the world. In exercising its Right of Resale, Supplier shall have the right, but not the obligation to remove any VINCE-branded tags from the Vince Goods and shall have no obligation to sell the Vince Goods using the Vince Marks or trade name, provided, however, that if Supplier does use the Vince Marks or any reasonably recognizable portion thereof in any way to resell the Vince Goods pursuant to this Article 6, Supplier shall use reasonable efforts to preserve the Vince Goods in good and saleable condition and shall not alter any of the Vince Marks as they appear on or in connection with those goods. Supplier has the right to sublicense this Resale IP License on all the same terms and conditions as provided herein to any third-party reseller of the Vince Goods to whom Supplier sells the Vince Goods (“Reseller”). This Resale IP License shall end and Supplier and any Reseller shall cease any use of the Intellectual Property and any of the Authorization Letters on the date on which all Vince Goods subject to a Supplier Order or in the Supplier’s or Reseller’s possession or control have been sold to Buyer or to third parties. This Resale IP License is at all times subject to all provisions of Article 7 hereof. ARTICLE 7 INTELLECTUAL PROPERTY AND CONFIDENTIAL INFORMATION
